Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant devices of claims 1, 13, and 21 with the patentable limitations highlighted as recited below.


(Original) A semiconductor device comprising: 
a substrate including an integrated circuit; 
an interlayer dielectric layer covering the integrated circuit on the substrate; 
first metal lines provided in the interlayer dielectric layer and on the integrated circuit, the first metal lines electrically connected to the integrated circuit; 
a through electrode penetrating the substrate and the interlayer dielectric layer; and 
a first capping layer covering the interlayer dielectric layer, the first metal lines, and the through electrode, 
wherein the first capping layer comprises: 
a first portion on the through electrode; and 
a second portion on the first metal lines, 
wherein a thickness of the first portion and a thickness of the second portion are different each other, and 
wherein the first metal lines contact a lower surface of the first capping layer.

13. (Original) A semiconductor device comprising: 
a substrate including an integrated circuit; 
an interlayer dielectric layer covering the integrated circuit on the substrate; first metal lines provided in the interlayer dielectric layer and on the integrated circuit, the first metal lines electrically connected to the integrated circuit through an electrical contact; 
a through electrode penetrating the substrate and the interlayer dielectric layer; and 
a capping layer covering the interlayer dielectric layer, the first metal lines, and the through electrode, 
wherein the capping layer has non-uniform thicknesses, 
wherein the first metal lines contact a lower surface of the capping layer.


21. (Original) A semiconductor device comprising: 
a substrate including an integrated circuit; 
an interlayer dielectric layer covering the integrated circuit on the substrate; first metal lines provided in the interlayer dielectric layer and on the integrated circuit, the first metal lines electrically connected to the integrated circuit through an electrical contact; 
a through electrode penetrating the substrate and the interlayer dielectric layer; 
a capping layer covering the interlayer dielectric layer, the first metal lines, and the through electrode; 
a intermetal dielectric layer on the capping layer; and 
second metal lines and third metal lines provided in the intermetal dielectric layer, the second metal lines electrically connected to the first metal lines and the third metal lines electrically connected to the through electrode, 
wherein the first metal lines contact a lower surface of the capping layer, wherein an upper surface of the first metal lines provided on a lower level than an uppermost portion of the through electrode, and 
wherein an upper surface of the second metal lines provided on a same level with an upper surface of the third metal lines.

y comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814